Title: To James Madison from John W. Williams, 5 April 1825
From: Williams, John W.
To: Madison, James


        
          Mr. Madison
          Clarksburg Va 5th. April 1825
        
        I herewith Inclose you the paper which will announce to you, the painful Intelligence of the Death of your constant friend; and this part of our countrys benefactor. You would have been apprised earlier but for the Indisposition of Dr. Jackson who no doubt would have written to you but for that cause. Very Respectfully your Ob Svt.
        
          Jno. W. Williams
        
      